Order entered June 9, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-15-01526-CV

                             JOHNNY SPENCER, Appellant

                                          V.

                DALLAS CENTRAL APPRAISAL DISTRICT, Appellee

                         On Appeal from the Dummy Number
                               Dallas County, Texas
                               Trial Court Cause No.

                                       ORDER
      We DENY appellant’s motion to stay the mandate.


                                                 /s/    DAVID EVANS
                                                        JUSTICE